Name: Commission Regulation (EC) No 2021/98 of 23 September 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R2021Commission Regulation (EC) No 2021/98 of 23 September 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 261 , 24/09/1998 P. 0008 - 0009COMMISSION REGULATION (EC) No 2021/98 of 23 September 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 2(6) thereof,Whereas Article 14 of Commission Regulation (EEC) No 1164/89 (3), as last amended by Regulation (EC) No 1517/98 (4), lays down the procedures for selecting the bodies responsible for carrying out promotional measures in the flax sector, and whereas in view of the importance of studies assessing those measures, those procedures should also apply to the selection of the bodies responsible for those studies;Whereas experience has shown that certain promotional measures requiring a specialised knowledge of the use of flax fibres and products obtained from them fall within the scope of the activities of trade or inter-branch organisations in the flax sector, and whereas, as a result, such measures should receive Community assistance instead of being financed under the public contracts procedure, where the Commission recognises the usefulness of such measures;Whereas, as a result, Regulation (EEC) No 1164/89 should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1164/89 is hereby amended as follows:1. Article 14 is replaced by the following:'Article 141. Without prejudice to paragraph 2 below, the measures referred to in Article 2(2) of Regulation (EEC) No 1308/70 and contained in the detailed programme, and the assessment of the results of those measures, shall be carried out following the issue of open or restricted invitations to tender. Open invitations to tender shall be published in the Official Journal of the European Communities.2. Those measures referred to in the first indent of Article 2(2) of Regulation (EEC) No 1308/70 whose scope falls within the field of activity of the trade or inter-branch organisations in the flax sector may, at the request of those organisations, receive Community assistance where the Commission recognises the usefulness of such measures.The measures referred to in the preceding subparagraph shall be measures relating to technical or trade information and public relations.`;2. the following paragraph is added to Article 15:'3. For the purposes of assessing applications for assistance, the Commission shall take account of the quality and cost of the proposed measures, measures already completed or in progress in the field in question, and the results of the assessment of measures carried out under previous campaigns. After it has reached a decision on the grant of assistance, the Commission shall conclude contracts with the recipients. It shall inform the Management Committee for Flax and Hemp at regular intervals of contracts concluded and of the progress of the measures concerned.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 4. 7. 1970, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 121, 29. 4. 1989, p. 4.(4) OJ L 200, 16. 7. 1998, p. 28.